Citation Nr: 0738335	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for the residuals of an 
injury of the left eardrum.  

2.	Entitlement to service connection for bilateral hearing 
loss.  

3.	Entitlement to service connection for tinnitus.  

4.	Entitlement to service connection for the residuals of a 
right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for several 
disorders, including perforation of the left eardrum, 
bilateral hearing loss, tinnitus, and the residuals of a 
right inguinal hernia.  Regarding the left eardrum 
perforation, it is noted that he was treated for this 
disorder in March 2004 and has submitted two statements, 
dated in June 2005, from men with whom he served who state 
that they remember the veteran sustaining such an injury.  He 
has given testimony at his hearing on appeal that his hearing 
loss and tinnitus are related to constant exposure to 
aircraft engines and he has provided a statement from his 
private doctor that his inguinal hernia, that was performed 7 
months after his discharge from active duty, was related to 
service.  He and his representative have requested that he be 
afforded compensation examinations to ascertain the etiology 
of his disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo special ear, nose and 
throat; and audiologic examinations to 
ascertain the current nature and etiology 
of any left eardrum perforation residuals, 
hearing loss, or tinnitus.  The examiners 
should be requested to render opinions 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any left eardrum perforation be 
related to the symptoms described in the 
June 2005 lay statements as well as 
whether any hearing loss and tinnitus can 
be attributed to aircraft engine noise 
during service.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  The RO/AMC should arrange for the veteran 
to undergo a special surgical examination to 
ascertain the etiology of the veteran's right 
inguinal hernia residuals.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent or greater) that 
the right inguinal hernia for which the 
veteran underwent repair in June 1996 is 
related to service.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



